Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                      January 18, 2017
       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                DIVISION II
    STATE OF WASHINGTON,                                             No. 45586-2-II

                                   Respondent,
                                                                    consolidated with
           v.

    MELISSA CATHRYN MCMILLEN,

                                   Appellant.

    In re the Personal Restraint Petition of:                        No. 47503-1-II


    MELISSA CATHRYN MCMILLEN,

                                  Petitioner.                  UNPUBLISHED OPINION



          MELNICK, J. — Melissa McMillen appeals her conviction for felony murder in the second

degree following a bench trial.           McMillen’s related personal restraint petition (PRP) is

consolidated with her direct appeal. We conclude that sufficient evidence supports McMillen’s

conviction; McMillen did not receive ineffective assistance of counsel; the trial court did not abuse

its discretion when it admitted expert witness testimony; and McMillen’s rights to privacy and

equal protection were not violated. 1


1
  We permitted an amicus curiae brief to be filed by the National Advocates for Pregnant Women,
the American Civil Liberties Union of Washington, Legal Voice, and the Birth Rights Bar
Association in support of McMillen. The amici raised two issues that we have already addressed
in our analysis, sufficiency of the evidence and McMillen’s right to privacy. Amici also presented
two new arguments that were not raised by McMillen. We do not address them. We may, but
usually do not, reach arguments raised only by amicus. State v. Duncan, No. 90188-1 (Wash. Apr.
28, 2016); Madison v. State, 161 Wash. 2d 85, 104 n.10, 163 P.3d 757 (2007).
45586-2-II / 47503-1-II


       We affirm McMillen’s conviction and deny her PRP.

                                              FACTS

I.     THE CRIME

       In June 2011, while alone in the basement of her residence, McMillen gave birth to a full-

term baby girl. She birthed the baby while sitting on a toilet. McMillen left the purple-looking

baby in the toilet for approximately 90 minutes while she took a shower and cleaned up the

surrounding area. McMillen then wrapped the baby in a towel, placed her in a plastic garbage bag,

and put her into a bag she used for school. McMillen placed the bag behind a board in the

basement, where it remained until law enforcement found it three days later. The morning of the

birth, McMillen told her boyfriend, Zachary Beale, that the baby was stillborn.

II.    DEFENDANT’S INTERVIEW AND CHARGE

       Detective Daniel Davis interviewed McMillen after law enforcement found the baby.

McMillen seemed “pretty calm” and “maybe a little detached from the gravity of the situation”

during the interview. 5 Report of Proceedings (RP) at 387. McMillen said that she took a shower

after giving birth, and then used bleach to clean up. She said that after she cleaned up, she “‘wasn’t

quite sure on what to do with [the baby], and it was still wrapped up in a towel, so [she] just put

the towel into a garbage bag, . . . and then from that [she] had put the bag into an old school book

bag.’” 5 RP at 418-19. The placenta and umbilical cord were “‘wrapped up in the towel together’”

with the baby. 5 RP at 421.

       The State charged McMillen with murder in the second degree which occurred while

committing or attempting to commit the crime of criminal mistreatment in the first or second

degree, or abandonment of a dependent person in the first or second degree. The State also alleged




                                                  2
45586-2-II / 47503-1-II


two aggravating factors: that the baby was particularly vulnerable or incapable of resistance and

that the offense manifested deliberate cruelty or intimidation of the victim.

III.    MEDICAL TESTIMONY

        A.      MCMILLEN EXAMINATION – DR. CHRISTINA HITCHCOCK

        The day after law enforcement discovered the baby, Hitchcock, a board certified OB/GYN

(obstetrician/gynecologist), examined McMillen. As part of the exam, McMillen told Hitchcock

that the baby was stillborn. She described the birth to Hitchcock. She said she delivered the baby

while sitting on a toilet. McMillen told Hitchcock that after she delivered, the “baby looked

purple.” 6 RP at 475. She left the baby in the toilet for about 90 minutes while she took a shower.

        McMillen described her bleeding after the birth as red blood, which Hitchcock opined is

“very typical after a delivery.” 6 RP at 460. McMillen “denied that it was dark brown or any other

color in nature.” 6 RP at 460. Hitchcock testified that when a complication occurs during

pregnancy and the placenta is torn away from the wall of the uterus, blood can build up and will

“come out as old, brown blood.” 6 RP at 460. If the entire placenta becomes separated from the

uterus and the baby does not get blood flow, it can result in a stillbirth. If the placenta is completely

detached, it comes “flying out with the baby” during birth. 6 RP at 461. McMillen told Hitchcock

that the placenta took some time to come out after she birthed the baby. McMillen denied that the

umbilical cord was wrapped around the baby.

        Hitchcock conducted a fetal blood screen on McMillen. The result of the test indicated

McMillen’s system contained no blood from the baby. Hitchcock tested McMillen for clotting

disorders as she “would with anyone that would have had a stillbirth,” and all were normal. 6 RP

at 462. As she would after any type of miscarriage or delivery that may involve bleeding issues,




                                                   3
45586-2-II / 47503-1-II


Hitchcock performed an ultrasound on McMillen.           The ultrasound did not reveal that any

membrane or tissues were still attached to the uterus.

       B.      AUTOPSY – DR. THOMAS CLARK

       Clark, the Pierce County Medical Examiner, performed an autopsy on the baby after being

briefed on the investigation by Davis. Clark described the baby as a full-term female with no

apparent congenital defect. The baby’s lungs were aerated and fully expanded. Clark found air in

the initial portion of the gastrointestinal (GI) tract, stomach, and duodenum.2

       Clark explained the importance of these findings. As babies take their first breaths, their

lungs inflate. They also swallow air, which gets pushed through their bodies to the bowel. The

baby’s lungs were not aerated as a result of decomposition. He opined that the baby “took enough

breaths to completely open up the lungs.” 6 RP at 498. By x-ray, the baby’s lungs appeared

uniformly and completely expanded, making it unlikely that any air was present in the lungs due

to manipulation, compression, or motion.

       The baby had “a large hematoma, which is a collection of blood and blood clot in between

the scalp and the skull.” 6 RP at 501. He opined that “[t]his blood could not have been [t]here if

this infant was dead in the uterus.” 6 RP at 502. He could not exclude the possibility of the injury

occurring from trauma, “but it is more likely the result of gravity.” 6 RP 506. The baby also had

a subdural hematoma, which is “a collection of blood in the subdural space.” 6 RP at 507. It could

have been caused at the same time as the hemorrhage on the outside of the skull or during birth.

Clark opined that the baby had a blood pressure when the hematoma occurred.




2
  “Duodenum is the first part of the small bowel, but connects the stomach to the rest of the
intestines.” 6 RP at 497.


                                                 4
45586-2-II / 47503-1-II


          Clark also testified that he took sections from each of the baby’s lungs and they floated in

liquid, indicating that the lungs had been aerated. “Typically lung tissue does not float in a stillborn

that never breathed.” 6 RP at 515. He opined that a baby who died in utero would not have

expanded lungs and that no air would be in the GI tract. The placenta was not exposed to bacteria

while it was still in the body. Clark explained that this finding was significant because “an

infection that proceeds up through the vagina and into the uterus before birth can cause . . . an

infection of the membranes surrounding the fetus, and that can cause the fetus to abort. That was

not present.” 6 RP at 523. The placenta had a normal amount of blood, indicating the placenta

did not abrupt from the uterus. Clark also opined that “the umbilical cord was likely cut.” 6 RP

at 525.

          Clark opined that the baby was “born alive, based on the aerated lungs, air in the stomach,

and the large scalp hematoma.” 6 RP at 526. The cause of death was not clear, but “[g]iven the

circumstances, the death [was] much [more] likely due to a combination of drowning and

hypothermia. It’s also likely that blood loss occurred through the umbilical cord and into the scalp,

further contributing to the conditions that caused this [baby]’s death.” 6 RP at 526-27.

      Clark admitted that “the cause of death really is circumstantial based on the fact that [he]

kn[e]w the baby was born alive” and the cause of death was a “logical conclusion.” 6 RP at 538.

“There is nothing in the autopsy to support drowning or hypothermia as a cause of death.” 6 RP

at 538. Although he could not completely exclude the possibility that the baby had a metabolic

disease,3 he did adequately rule out abruption of the placenta.




3
    Metabolic disease refers to birth defects and diseases that would not have been seen.


                                                   5
45586-2-II / 47503-1-II


       C.      FORENSIC PATHOLOGIST – DR. CLIFFORD NELSON

       Nelson, a forensic pathologist and deputy state medical examiner for Oregon, rebutted

some of Clark’s opinions. Nelson stated that the only way to make a positive determination of a

live birth is if the baby had food in her stomach or an injury that could only have occurred after

birth. Nelson reviewed the records and found no proof that the baby died in utero or that the baby

was born alive. He explained that air or gas in the lungs was not proof of a live birth because

handling a body post-mortem can cause air to get into the lungs and stomach. He opined that the

post-mortem handling of the baby in this case could account for what appeared on x-rays to be air

in her stomach and lungs. But when he looked at the x-rays, he could not know for sure whether

the air was introduced by handling or breathing. He also opined that the gas in the baby’s lungs

was primarily due to decomposition. Nelson opined that the baby’s head injury occurred during

birth. Nelson could not give an opinion on whether the baby was stillborn or born alive.

       D.      MEDICAL DIRECTOR, CHILD ABUSE INTERVENTION DEPARTMENT – DR. YOLANDA
               DURALDE

       Duralde, medical director at the Child Abuse Intervention Department at Mary Bridge

Hospital, testified in the State’s rebuttal case regarding the baby’s head injury. Duralde worked

as director of the Child Abuse Intervention Department for over 20 years, and has delivered babies.

She not only saw patients involving allegations of physical abuse, but also consulted on cases

involving concerns of abuse. She examined babies with head trauma at least four or five times a

year. Duralde also educated other physicians on injuries to babies.

       Duralde testified in this case about the baby’s head injury and other pediatric injuries.

McMillen objected to the testimony on the bases that Duralde did not have the required expertise

to give an opinion and because she had not performed the autopsy. The court overruled the

objection.



                                                6
45586-2-II / 47503-1-II


       Duralde opined that the baby’s head injury occurred post-delivery and most likely occurred

when the baby hit her head on the toilet. She reached this opinion based on autopsy photos of the

baby’s head and the circumstances of the birth. In Duralde’s opinion, the injury did not happen in

the birth canal because “there was not any description of a difficult labor or a lot of pushing or

anything that would indicate difficulty in this [baby] coming through the birth canal.” 9 RP at 797.

IV.    VERDICT AND POST TRIAL MOTION

       McMillen waived her right to a jury trial and the matter proceeded to a bench trial. At the

conclusion of the trial, the trial court entered findings of fact and conclusions of law. The trial

court found that McMillen committed abandonment in the second degree. The trial court found

that as a result of recklessly abandoning the baby, McMillen caused the baby’s death. Therefore,

the trial court found McMillen guilty of felony murder in the second degree. The trial court did

not find that McMillen acted with deliberate cruelty, but did find that that the baby’s vulnerability

was a substantial factor in the commission of the crime.

       McMillen moved for a mistrial after the trial court announced the verdict, claiming that

trial counsel provided ineffective assistance due to personal issues. McMillen’s trial counsel

informed the trial court that two weeks before the trial her husband received a diagnosis of terminal

cancer, and that she was distracted and should have done things differently.4 The trial court denied

McMillen’s motion for a mistrial.

V.     SENTENCING

       McMillen requested a sentence below the standard range. She argued for the first time that

she suffered from neonaticide syndrome, and it was a substantial and compelling reason to




4
 The State noted that it had offered “additional time” to complete the trial to allow counsel to be
prepared. RP (Sept. 5, 2013) at 11.


                                                 7
45586-2-II / 47503-1-II


distinguish McMillen’s crime from other murder in the second degree cases. The trial court

sentenced McMillen to 123 months of confinement, the low end of the standard range. McMillen

appeals.

                                           ANALYSIS

I.     SUFFICIENT EVIDENCE

       McMillen argues that insufficient evidence supported both the predicate offense of

abandonment in the second degree and the felony murder in the second degree charge. We

disagree.

       A.      STANDARD OF REVIEW

       To determine whether sufficient evidence supports a conviction, we view the evidence in

the light most favorable to the State and determine whether any rational fact finder could have

found the elements of the crime beyond a reasonable doubt. State v. Engel, 166 Wash. 2d 572, 576,

210 P.3d 1007 (2009). “In claiming insufficient evidence, the defendant necessarily admits the

truth of the State’s evidence and all reasonable inferences that can be drawn from it.” State v.

Drum, 168 Wash. 2d 23, 35, 225 P.3d 237 (2010).

       Following a bench trial, our review is limited to determining whether substantial evidence

supports the findings of fact, and if so, whether the findings support the conclusions of law. State

v. Homan, 181 Wash. 2d 102, 105-06, 330 P.3d 182 (2014). We may look to the trial court’s oral

findings to aid its review if the written findings are incomplete. State v. Manion, 173 Wash. App.
610, 633, 295 P.3d 270 (2013), review denied, 180 Wash. 2d 1027 (2014). We may consider a trial

court’s oral decision so long as it is not inconsistent with the trial court’s written findings and

conclusions. State v. Kull, 155 Wash. 2d 80, 88, 118 P.3d 307 (2005).




                                                 8
45586-2-II / 47503-1-II


       “‘Substantial evidence’ is evidence sufficient to persuade a fair-minded person of the truth

of the asserted premise.” Homan, 181 Wash. 2d at 106. Unchallenged findings of fact are verities

on appeal. Homan, 181 Wash. 2d at 106. We review challenges to a trial court’s conclusions of law

de novo. State v. Gatewood, 163 Wash. 2d 534, 539, 182 P.3d 426 (2008).

       B.      SUFFICIENT EVIDENCE SUPPORTS MCMILLEN’S CONVICTION

               1.     Abandonment in the Second Degree

       McMillen first argues that the predicate offense of abandonment in the second degree is

unsupported by sufficient evidence. We disagree.

       RCW 9A.42.070 provides that

       (1) . . . [A] person is guilty of the crime of abandonment of a dependent person in
       the second degree if:
                 (a) The person is the parent of a child, a person entrusted with the physical
       custody of a child or other dependent person, a person who has assumed the
       responsibility to provide to a dependent person the basic necessities of life, or a
       person employed to provide to the child or other dependent person any of the basic
       necessities of life; and
                 (b) The person recklessly abandons the child or other dependent person;
       and:
                 ....
                          (ii) Abandoning the child or other dependent person creates an
                 imminent and substantial risk that the child or other dependent person will
                 die or suffer great bodily harm.

Thus, to convict McMillen of abandonment in the second degree, the State had to prove that

McMillen, the parent, recklessly abandoned her baby and created an imminent and substantial risk

that the baby would die or suffer great bodily harm.

       Here, sufficient evidence supports McMillen’s conviction for abandonment in the second

degree. McMillen was the biological mother of the baby. Hitchcock testified that McMillen said

the “baby looked purple” after she gave birth, but she “just kind of left it there.” 6 RP at 475.

Nelson testified that the baby had “a large hematoma, which is a collection of blood and blood clot




                                                 9
45586-2-II / 47503-1-II


in between the scalp and the skull.” 6 RP at 501. He opined that “[t]his blood could not have been

[t]here if this infant was dead in the uterus.” 6 RP at 502. McMillen left the baby in the toilet for

approximately 90 minutes. McMillen did not provide the baby with the basic necessities of life.

She wrapped the baby in a towel and a bag. She then secreted the baby in a wall.5 Clark opined

that the baby was “born alive, based on the aerated lungs, air in the stomach, and the large scalp

hematoma.” 6 RP at 526. The cause of death was not clear, but “[g]iven the circumstances, the

death is much likely due to a combination of drowning and hypothermia. It’s also likely that blood

loss occurred through the umbilical cord and into the scalp, further contributing to the conditions

that caused this [baby]’s death.” 6 RP at 526-27. These actions circumstantially and directly

demonstrate abandonment.

       Viewing this evidence in the light most favorable to the State, a rational fact finder could

find beyond a reasonable doubt that McMillen abandoned her baby and thereby caused the death

of the baby. Therefore, substantial evidence supports the trial court’s conclusion that McMillen

committed abandonment in the second degree.

               2.      Felony Murder in the Second Degree

       Having concluded that sufficient evidence supports the predicate offense of abandonment

in the second degree, we next consider whether substantial evidence supports the charge of murder

in the second degree. RCW 9A.32.050 provides that

       (1) A person is guilty of murder in the second degree when:
       ....
       (b) He or she commits or attempts to commit any felony, including assault, other
       than those enumerated in RCW 9A.32.030(1)(c), and, in the course of and in
       furtherance of such crime or in immediate flight therefrom, he or she, or another
       participant, causes the death of a person other than one of the participants.



5
  McMillen seems to argue that she was prosecuted because she did not seek medical assistance
for the baby. However, the trial court specifically found that she abandoned the baby.


                                                 10
45586-2-II / 47503-1-II


Thus, to convict McMillen of felony murder in the second degree, the State had to prove that the

baby died in the commission of the abandonment.

       Clark testified that the baby’s lungs were bilaterally aerated, evidencing that the baby took

a breath. The amount of bleeding associated with the baby’s head injury “could not have been

[t]here if th[e] infant was dead in the uterus,” and the injury is a result of post-partum trauma. 6

RP at 502. Clark testified that the baby did not die in the birth canal. He also ruled out McMillen

having had a placental abruption and testified that a placental abruption did not contribute to the

baby’s death. There was no evidence of any metabolic or toxicology abnormality in the baby.

Clark opined that although the cause of the baby’s death was not clear, the logical conclusion was

that death likely occurred due to a combination of drowning and hypothermia.

       Viewing this evidence in the light most favorable to the State, a rational fact-finder could

have found beyond a reasonable doubt that the baby was born alive and died in the commission of

abandonment when McMillen left the baby in the toilet for 90 minutes. Therefore, substantial

evidence supports the trial court’s conclusion that McMillen committed felony murder in the

second degree.

II.    INEFFECTIVE ASSISTANCE OF COUNSEL

       McMillen argues that she received ineffective assistance of counsel because her trial

counsel did not object based on the corpus delicti rule, did not present evidence that McMillen

suffered from neonaticide syndrome, did not introduce testimony from a mental health manager at

the jail, and had personal problems which led to a lack of preparation. We disagree.




                                                11
45586-2-II / 47503-1-II


       A.      STANDARD OF REVIEW

       A defendant claiming ineffective assistance of counsel has the burden to establish that (1)

counsel’s performance was deficient and (2) the performance prejudiced the defendant’s case.

Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). Failure

to establish either prong is fatal to an ineffective assistance of counsel claim. Strickland, 466 U.S.

at 700. An attorney’s performance is deficient if it falls “below an objective standard of

reasonableness based on consideration of all the circumstances.” State v. McFarland, 127 Wash. 2d
322, 334-35, 899 P.2d 1251 (1995). Deficient performance prejudices a defendant if there is a

“reasonable probability that, but for counsel’s deficient performance, the outcome of the

proceedings would have been different.” State v. Kyllo, 166 Wash. 2d 856, 862, 215 P.3d 177 (2009).

       Our scrutiny of counsel’s performance is highly deferential; we strongly presume

reasonableness.     State v. Grier, 171 Wash. 2d 17, 33, 246 P.3d 1260 (2011). To rebut this

presumption, a defendant bears the burden of establishing the absence of any legitimate trial tactic

explaining counsel’s performance. Grier, 171 Wash. 2d at 33. Ineffective assistance of counsel is a

mixed question of law and fact that we review de novo. In re Pers. Restraint of Fleming, 142
Wash. 2d 853, 865, 16 P.3d 610 (2001).

       B.      MCMILLEN DID NOT RECEIVE INEFFECTIVE ASSISTANCE OF COUNSEL

               1.      Corpus Delicti

       McMillen first argues that her trial counsel’s performance was deficient because her

attorney did not challenge the sufficiency of the corroborating independent evidence under the




                                                 12
45586-2-II / 47503-1-II


corpus delicti rule. Trial counsel’s failure to move to suppress evidence does not support an

ineffective assistance of counsel claim unless it can be shown that the motion would properly have

been granted. State v. Price, 127 Wash. App. 193, 203, 110 P.3d 1171 (2005), aff’d, 158 Wash. 2d
630, 146 P.3d 1183 (2006). Because McMillen cannot show that a corpus delicti challenge would

have succeeded, she cannot demonstrate that she received ineffective assistance of counsel.

       “A defendant’s incriminating statement alone is not sufficient to establish that a crime took

place.” State v. Brockob, 159 Wash. 2d 311, 328, 150 P.3d 59 (2006) (footnote omitted). The State

must present independent evidence to corroborate that the crime described in the defendant’s

incriminating statement took place. Brockob, 159 Wash. 2d at 328.

       The corpus delicti rule “tests the sufficiency or adequacy of evidence,” independent of the

defendant’s confession, to corroborate a defendant’s incriminating statement. State v. Dow, 168
Wash. 2d 243, 249, 227 P.3d 1278 (2010).            The State must present sufficient independent

corroborating evidence of the defendant’s confession to support the inference that the crime with

which the defendant has been charged has occurred.            Brockob, 159 Wash. 2d at 329.          The

“independent evidence ‘must be consistent with guilt and inconsistent with a[ ] hypothesis of

innocence.’” Brockob, 159 Wash. 2d at 329 (quoting State v. Aten, 130 Wash. 2d 640, 660, 927 P.2d
210 (1996)). The corpus delicti in a homicide case consists of two parts: first, that a death occurred

and second, a causal connection between the death and a criminal act. Aten, 130 Wash. 2d at 655.

The corpus delicti can be proved by either direct or circumstantial evidence. Aten, 130 Wash. 2d at

655.




                                                 13
45586-2-II / 47503-1-II


       “The independent evidence need not be sufficient to support a conviction, but it must

provide prima facie corroboration of the crime described in the defendant’s incriminating

statement.”   Brockob, 159 Wash. 2d at 328.          “Prima facie corroboration of a defendant’s

incriminating statement exists if the independent evidence supports a ‘logical and reasonable

inference of the facts sought to be proved.’” Brockob, 159 Wash. 2d at 328 (quoting Aten, 130 Wash. 2d

at 656) (internal quotation marks omitted). We view all reasonable inferences in the light most

favorable to the State and assume the truth of the State’s evidence. Aten, 130 Wash. 2d at 658.

       Here, a motion to exclude McMillen’s admissions based on corpus delicti would have

failed because the State’s independent evidence established that a death occurred and that it

occurred by a criminal act. The evidence demonstrates that the baby was born alive and later died.

The evidence also showed that the death occurred because of a criminal act, i.e. during the

commission of abandonment.

       The corroborating evidence to McMillen’s statements showed that the baby had a head

wound consistent with blunt force trauma that occurred after birth. The State presented extensive

evidence that McMillen’s baby was born alive and later died. Clark opined that blood loss

resulting from the baby’s head injury and through the umbilical cord also likely contributed to

death. Law enforcement discovered the baby wrapped in a garbage bag, placed inside a bag, and

then hidden behind a board in the basement. Viewing this evidence in the light most favorable to

the State, the State presented sufficient evidence independent of McMillen’s statements to

establish the corpus delicti of murder in the second degree. Therefore, trial counsel’s performance




                                                14
45586-2-II / 47503-1-II


was not deficient for failing to make a corpus delicti motion because it would not have been

granted.6 McMillen’s claim fails.

               2.      Neonaticide Syndrome

       McMillen next argues that that her counsel’s performance was deficient because she did

not present evidence that McMillen suffered from neonaticide syndrome. Because the evidence

would not have been admissible, her trial counsel’s performance was not deficient.

       “Neonaticide is the murder of a baby within the first twenty-four hours of life.” Amy D.

Wills, Neonaticide: The Necessity of Syndrome Evidence When Safe Haven Legislation Falls

Short, 77 Temp. L. Rev. 1001 (2004).         Neonaticide syndrome has not been discussed in

Washington case law, but secondary sources provide insight into the syndrome. Many women

who commit neonaticide suffer from similar personality traits and behavior patterns during

pregnancy and labor. Wills at 1011-12. Many women suffering from neonaticide deny pregnancy,

go through labor alone, and conceal the child. Wills at 1012.




6
  McMillen argues this case is analogous to State v. Pineda, 99 Wash. App. 65, 992 P.2d 525 (2000).
In that case, the forensic pathologist who performed the autopsy on of a nine-day-old baby testified
that he relied on the defendant’s statements that she possibly suffocated the baby to exclude
Sudden Infant Death Syndrome (SIDS) as a cause of death. Pineda, 99 Wash. App. at 73-74. The
forensic pathologist found some evidence that occurs in “‘80 to 85 percent’” of SIDS cases.
Pineda, 99 Wash. App. at 73. He excluded SIDS as a possible cause of death only because he
received information that the defendant admitted to suffocating the baby. Pineda, 99 Wash. App. at
73. Without that information, his “diagnosis would have been a probable Sudden Infant Death
Syndrome.” Pineda, 99 Wash. App. at 73.

       But this case is distinguishable. Here, although Clark relied on information he received
from law enforcement that McMillen left the baby in a toilet for 90 minutes to determine that the
baby most likely died of a combination of drowning and hypothermia, he also relied on information
besides McMillen’s statements to make his determination as to cause of death. He testified that
the scalp hematoma was large and that resulting blood loss could be significant. Blood loss
through the umbilical cord also could have been significant enough to cause the death. Clark
provided no testimony that he would have excluded any particular cause of death but for
McMillen’s statements.


                                                15
45586-2-II / 47503-1-II


         [S]ome researchers believe that women suffering from neonaticide syndrome panic
         when faced with an infant resulting from a pregnancy they have denied for nine
         months. In many cases these young mothers do not even recognize the newly born
         infant as a child, but instead see the infant as an object. This absence of an
         emotional bond between the mother and her infant may account for some of the
         chillingly callous and bizarre behavior of mothers who commit neonaticide.

Wills at 1012 (footnotes omitted).

         Neonaticide syndrome is not a recognized defense in Washington. A nationwide search

returned no cases in which neonaticide syndrome was presented as a mental health defense.

McMillen fails to establish that evidence of neonaticide syndrome would have been admissible at

trial.

         Additionally, McMillen fails to meet her burden of establishing the absence of any

conceivable legitimate trial tactic explaining counsel’s performance. McMillen defended the case

on a theory that the baby was not born alive. Her expert’s testimony revolved around the difficulty

in conclusively determining whether or not the baby was born alive and later died. Presenting

evidence of neonaticide syndrome would have undermined the theory that the baby was not born

alive, or that McMillen believed the baby was stillborn. A choice of not presenting mutually

exclusive conflicting defenses by trial counsel is a matter of strategy. Therefore, trial counsel’s

performance was not deficient, and McMillen’s claim fails.

                3.     Decision Not to Call Witness

         McMillen next seems to argue that her trial counsel’s performance was deficient because

she did not introduce testimony from Judy Snow, a mental health manager at the jail who had

interviewed McMillen. In general, the decision of whether to call a specific witness is presumed

to be a matter of legitimate trial tactics. In re Pers. Restraint of Davis, 152 Wash. 2d 647, 742, 101
P.3d 1 (2004). This presumption can be overcome by showing that counsel failed to investigate




                                                16
45586-2-II / 47503-1-II


the available defenses, adequately prepare for trial, or subpoena necessary witnesses. Davis, 152
Wash. 2d at 742.

       Here, the record demonstrates that Snow would have testified regarding McMillen’s

demeanor two weeks after she delivered the baby. Snow noted that McMillen’s demeanor seemed

inappropriate for someone who had just given birth and then been arrested. Using this testimony

may have undermined defense’s theory of the case that the baby was a stillborn, and may have

been damaging to McMillen. McMillen fails to establish the absence of any conceivable legitimate

trial tactic explaining trial counsel’s decision not to introduce Snow’s testimony. Therefore, trial

counsel’s performance was not deficient.

                4.     Effective Advocacy

       Finally, McMillen argues that her trial counsel’s personal problems and failure to prepare

prevented her from providing effective advocacy throughout trial. She argues several specific

instances of alleged deficient performance, including failure to adequately prepare for cross-

examination of the State’s expert and failure to property utilize an electronic presentation. Even

assuming that trial counsel’s performance was deficient, McMillen fails to demonstrate that it

caused her prejudice. To demonstrate prejudice, she must show a reasonable probability that the

outcome of the case would have been different but for counsel’s error. Kyllo, 166 Wash. 2d at 862.

This probability must be sufficient to undermine confidence in the outcome.

       Here, McMillen provides no indication of such a probability. The State’s evidence was so

strong that there is no reasonable probability that the fact finder would have failed to find McMillen

guilty of murder in the second degree but for trial counsel’s deficiencies. Kyllo, 166 Wash. 2d at 862.

McMillen told Hitchcock that she left the baby in the toilet for 90 minutes. She wrapped the baby

in a towel and a bag, and then secreted her in a wall. The State presented extensive evidence that




                                                 17
45586-2-II / 47503-1-II


the baby was born alive and later died. Because McMillen cannot show a reasonable probability

that the outcome of her case would have been different, we hold that her ineffective assistance of

counsel claim fails.

III.   EXPERT TESTIMONY

       McMillen argues that the trial court abused its discretion when it admitted Duralde’s

testimony because she was not qualified and her testimony was not helpful to the trier of fact. We

disagree.

       A.      STANDARD OF REVIEW

       ER 702 generally governs the admissibility of expert testimony. Anderson v. Akzo Nobel

Coatings, Inc., 172 Wash. 2d 593, 600, 260 P.3d 857 (2011). ER 702 provides that testimony based

on “scientific, technical, or other specialized knowledge” is admissible if the trial court determines

that it “will assist the trier of fact to understand the evidence or to determine a fact in issue.”

Anderson, 172 Wash. 2d at 600 n.1. Accordingly, expert testimony usually is admissible under ER

702 if it will be “helpful to the jury in understanding matters outside the competence of ordinary

lay persons.” Anderson, 172 Wash. 2d at 600.

       Trial courts have broad discretion to determine the circumstances under which expert

testimony will be allowed. Johnston-Forbes v. Matsunaga, 181 Wash. 2d 346, 354, 333 P.3d 388

(2014). Accordingly, we review the trial court’s decision whether to admit expert testimony under

ER 702 for an abuse of discretion. State v. Green, 182 Wash. App. 133, 146, 328 P.3d 988, review

denied, 181 Wash. 2d 1019 (2014). We “will not disturb the trial court’s ruling ‘[i]f the reasons for

admitting or excluding the opinion evidence are both fairly debatable . . . .’” Miller v. Likins, 109
Wash. App. 140, 147, 34 P.3d 835 (2001) (quoting Davidson v. Municipality of Metro. Seattle, 43
Wash. App. 569, 572, 719 P.2d 569 (1986)). And even where the helpfulness of expert testimony is




                                                 18
45586-2-II / 47503-1-II


doubtful, courts favor admissibility. State v. King County Dist. Court W. Div., 175 Wash. App. 630,

638, 307 P.3d 765 (2013).

       Determining the admissibility of expert testimony depends on the specific facts of each

case. Johnston-Forbes, 181 Wash. 2d at 354. “The broad standard of abuse of discretion means that

courts can reasonably reach different conclusions about whether, and to what extent, an expert’s

testimony will be helpful to the jury in a particular case.” Stedman v. Cooper, 172 Wash. App. 9,

18, 292 P.3d 764 (2012).

       B.      THE TRIAL COURT DID NOT ABUSE ITS DISCRETION

       The trial court did not abuse its discretion when it found Duralde qualified to testify based

on her training and experience. Duralde is a medical doctor and had been the medical director at

the Child Abuse Intervention Department at Mary Bridge Hospital for over 20 years. Although

she did not deliver babies in her current practice, she had a background in family medicine and

delivered babies in the past. She examined babies with head trauma at least four to five times per

year, and also educated other physicians regarding injuries to babies. The trial court limited her

testimony to the baby’s head injury and pediatric injuries generally. The trial court did not abuse

its discretion in finding Duralde had the necessary qualifications to testify on the subject matter.

       Next, the trial did not abuse its discretion by concluding that Duralde’s testimony was

relevant and helpful to the finder of fact. In this case, Duralde’s testimony helped the finder of

fact understand the nature of the baby’s head injury and whether it occurred during or after birth.

She opined that the baby’s head injury occurred post-delivery and most likely occurred when the

baby hit her head on the toilet. She reached this opinion based on autopsy photos of the baby’s

head and the circumstances of the birth. In Duralde’s opinion, the injury did not happen in the

birth canal because “there was not any description of a difficult labor or a lot of pushing or anything




                                                  19
45586-2-II / 47503-1-II


that would indicate difficulty in this [baby] coming through the birth canal.” 9 RP at 797. This

evidence was clearly relevant and helpful. In addition, the finder of fact determined the weight to

give Duralde’s testimony. The trial court did not abuse its discretion in admitting Duralde’s

testimony.

                             PERSONAL RESTRAINT PETITION

I.     STANDARD OF REVIEW

       A petitioner may request relief through a PRP when she is under an unlawful restraint.

RAP 16.4(a)-(c). “A personal restraint petitioner must prove either a (1) constitutional error that

results in actual and substantial prejudice or (2) nonconstitutional error that ‘constitutes a

fundamental defect which inherently results in a complete miscarriage of justice.’” In re Pers.

Restraint of Monschke, 160 Wash. App. 479, 488, 251 P.3d 884 (2010) (quoting Davis, 152 Wash. 2d

at 672 (internal quotation omitted)). The petitioner must prove the error by a preponderance of

the evidence. In re Pers. Restraint of Lord, 152 Wash. 2d 182, 188, 94 P.3d 952 (2004). In addition,

“[t]he petitioner must support the petition with facts or evidence and may not rely solely on

conclusory allegations.” Monschke, 160 Wash. App. at 488; RAP 16.7(a)(2)(i).

       In PRPs, we ordinarily will not review issues previously raised and resolved on direct

review. In re Pers. Restraint of Gentry, 137 Wash. 2d 378, 388, 972 P.2d 1250 (1999). A PRP is

not a substitute for an appeal. In re Pers. Restraint of Hagler, 97 Wash. 2d 818, 823-24, 650 P.2d
1103 (1982).

II.    SUFFICIENT EVIDENCE

       McMillen argues that the State presented insufficient evidence to convict her of

abandonment because there was no evidence that the injuries suffered by the baby in childbirth

were survivable. We disagree. In McMillen’s direct appeal, we concluded that sufficient evidence




                                                20
45586-2-II / 47503-1-II


existed to support both the finding of abandonment and the conviction for murder in the second

degree. The same analysis applies to her sufficiency argument presented in her PRP.7

III.   RIGHT TO PRIVACY AND EQUAL PROTECTION

       McMillen argues that being held criminally liable for her failure to call for medical

assistance for the baby after an unexpected home delivery is a violation of her personal rights to

privacy and equal protection. We disagree.

       A.      RIGHT TO PRIVACY

       “The United States Supreme Court has identified a right of privacy emanating from the

penumbra of the specific guarantees of the Bill of Rights and from the language of the First, Fourth,

Fifth, Ninth and Fourteenth Amendments.” In re Welfare of Colyer, 99 Wash. 2d 114, 119, 660 P.2d
738 (1983), holding modified by In re Guardianship of Hamlin, 102 Wash. 2d 810, 689 P.2d 1372

(1984). The United States Supreme Court has also determined that the right to privacy is a personal

right, including a woman’s decision on whether or not to terminate her pregnancy, and a person’s

freedom to care for one’s own health and person or refuse medical treatment. Colyer, 99 Wash. 2d

at 119-20.




7
  McMillen challenges the trial court’s conclusion that her actions were the proximate cause of the
infant’s death. McMillen argues that because she believed the baby to be dead, she did not have a
duty to provide medical aid for the baby. She claims, without citation to authority, that a parental
duty to seek medical aid for their “living children” only “begins when the parents are aware that
medical aid is needed for the child.” Br. of Petitioner at 14. Accordingly, she argues, the trial
court erred in concluding that she recklessly disregarded this duty because recklessness requires
that the actor know of and disregard a substantial risk that a wrongful act would occur. As stated
in McMillen’s direct appeal, we concluded that sufficient evidence existed of abandonment, which
includes that her actions were the proximate cause of the baby’s death.


                                                 21
45586-2-II / 47503-1-II


        Washington’s Supreme Court has acknowledged that the “‘decision by the incurably ill to

forego medical treatment and allow the natural processes of death to follow their inevitable course

is so manifestly a “fundamental” decision in their lives, that it is virtually inconceivable that the

right of privacy would not apply to it.’” Colyer, 99 Wash. 2d at 120 (quoting In re Eichner, 426
N.Y.S.2d 517, 73 A.D.2d 431, 459 (1980)).

        The right to refuse treatment is not absolute, for the state has an interest in protecting the

sanctity of the lives of its citizens. Colyer, 99 Wash. 2d at 122. “This state interest has been identified

in four areas: (1) the preservation of life; (2) the protection of interests of innocent third parties;

(3) the prevention of suicide; and (4) maintenance of the ethical integrity of the medical

profession.” Colyer, 99 Wash. 2d at 122.

        McMillen argues that her right to refuse medical treatment extends to refusing medical

treatment for her born-alive baby, but her argument includes citations to authority that do not

accurately characterize the current law on this issue. McMillen’s argument fails.

        In Prince v. Massachusetts, 321 U.S. 158, 166-67, 64 S. Ct. 438, 442, 88 L. Ed. 645, reh’g

denied, 321 U.S. 804, 64 S. Ct. 784, 88 L. Ed. 1090 (1944), the Court addressed whether, for

religious reasons, a parent can refuse treatment for a child. The Court stated, “The right to practice

religion freely does not include liberty to expose . . . the child to . . . ill health or death.” Prince,
321 U.S. at 167. The Court further reasoned, “Parents may be free to become martyrs themselves.

But it does not follow they are free, in identical circumstances, to make martyrs of their children

before they have reached the age of full and legal discretion when they can make that choice for

themselves.” Prince, 321 U.S. at 170; State v. Norman, 61 Wash. App. 16, 23, 808 P.2d 1159 (1991).

For religious reasons, a parent may refuse medical treatment on behalf of a child in some

circumstances, Prince, 321 U.S. at 170, but these circumstances are distinct from McMillen’s case.




                                                   22
45586-2-II / 47503-1-II


        “Parental duty to provide medical care for a dependent minor child was recognized at

common law and characterized as a natural duty.” State v. Williams, 4 Wash. App. 908, 912, 484
P.2d 1167 (1971). “In Washington, the existence of the duty is commonly assumed.” Williams, 4
Wash. App. at 912. “[T]he violation of the parental duty to furnish medical care to a minor dependent

child, . . . is a sufficient basis” for criminal liability, so long as the other elements of the crime are

satisfied. Williams, 4 Wash. App. at 915.

        If one in the exercise of ordinary caution fails to recognize that [her] child’s
        symptoms require medical attention, it cannot be said that the failure to obtain such
        medical attention is a breach of the duty owed. . . . “[T]he standard is at what time
        would an ordinarily prudent person, solicitous for the welfare of [her] child and
        anxious to promote its recovery, deem it necessary to call in the services of a
        physician.”

Williams, 4 Wash. App. at 916-17 (quoting People v. Pierson, 176 N.Y. 201, 68 N.E. 243, 244

(1903)).

        McMillen relies on Colyer and Commonwealth v. Pugh, 462 Mass. 482, 969 N.E.2d 672

(2012), to argue that it would be unconstitutional to hold her criminally liable for her failure to

seek medical assistance for her baby because the right to privacy allows her to refuse medical

treatment. Pugh was convicted of involuntary manslaughter for the unintentional death of her

viable fetus in the midst of unassisted childbirth. Pugh, 969 N.E.2d at 676. In Pugh, the State

failed to prove the baby was born alive or that medical assistance would have saved the baby’s

life; therefore, it held insufficient evidence existed to prove proximate cause. Pugh, 969 N.E.2d

at 676-77. However, McMillen’s reliance on Pugh is misplaced because of significant factual

distinctions. Most importantly, the trial court found that McMillen’s baby was born alive and

sufficient evidence supports that finding.




                                                   23
45586-2-II / 47503-1-II


       Here, McMillen’s right to privacy was not violated. McMillen gave birth to a live baby.

McMillen had a duty to exercise ordinary caution to provide the baby with the necessities of life.

Williams, 4 Wash. App. at 916-17. This case was not about McMillen refusing medical care for

herself or about her right to privacy of her own body. This case was about abandoning her baby

who was born alive. She abandoned her live baby which led to the baby’s death. Finding her

guilty did not violate McMillen’s right to privacy.

       B.      EQUAL PROTECTION

       McMillen argues that being held criminally liable for her failure to call for medical

assistance for the baby after an unexpected home delivery is a violation of her right to equal

protection. We disagree.8

       Under the Washington and federal constitutions, persons similarly situated with respect to

the legitimate purposes of the law are guaranteed equal treatment. U.S. CONST. amend. 14; WASH.

CONST. art. I, § 12; State v. Manussier, 129 Wash. 2d 652, 672, 921 P.2d 473 (1996), cert. denied,

520 U.S. 1201, 117 S. Ct. 1563, 137 L. Ed. 2d 709 (1997). “Equal protection is denied if a valid

law is administered in a way that unjustly discriminates between similarly situated persons. Before

[we] will scrutinize an equal protection claim, the defendant must establish that he is situated

similarly to others in a class.” Harris v. Charles, 151 Wash. App. 929, 936, 214 P.3d 962 (2009)

(citation omitted).

       Equal protection challenges are analyzed under one of three standards of review: strict

scrutiny, intermediate scrutiny, or rational basis. Manussier, 129 Wash. 2d at 672-73. McMillen did

not specify the level of scrutiny to apply in her case. She seemingly alleges that her personal right




8
  We note that the trial court did not find McMillen guilty for failing to call for medical assistance.
It found her found guilty for abandoning her live baby which caused the baby’s death.


                                                  24
45586-2-II / 47503-1-II


to privacy has been violated because she did not seek out medical assistance for her baby.

Therefore, we review McMillen’s challenge under the strict scrutiny standard. Washington v.

Glucksberg, 521 U.S. 702, 719-20, 117 S. Ct. 2258, 138 L. Ed. 2d 772 (1997) (acknowledging the

right to refuse medical treatment as a fundamental right, citing Cruzan v. Director, Mo. Dept. of

Health, 497 U.S. 261, 278-79, 110 S. Ct. 2841, 111 L. Ed. 2d 224 (1990)).

       In addition, McMillen does not specify what groups she alleges are not receiving equal

treatment. She seems to claim that the comparison groups are pregnant women giving birth at

home without assistance and pregnant women giving birth with assistance in a hospital. Under the

strict scrutiny standard, the State’s purpose must be compelling and the law must be necessary to

accomplish that purpose. State v. Ward, 123 Wash. 2d 488, 516, 869 P.2d 1062 (1994). McMillen

does not tell us what the State’s potential purpose is or why it is not compelling or necessary in

accomplishing the purpose. She does not adequately argue this issue for our review because we

“do not consider conclusory arguments unsupported by authority.” State v. Mason, 170 Wash. App.
375, 384, 285 P.3d 154 (2012); RAP 10.3(a)(6), 16.10(d).

       McMillen seems to assert that the refusal to seek medical treatment at her home-birth is

the equivalent of asserting her personal right to refuse medical treatment. However, she fails to

explain how her abandonment of a live baby equates to an assertion of her right to refuse medical

treatment. The State has compelling purpose to protect its citizens and ensure that citizens

incapable of seeking medical treatment on their own receive treatment. The Supreme Court made

clear that there is a difference between a competent person refusing medical treatment, and

someone making that decision for a dependent person. Cruzan, 497 U.S. at 287 n.12. Washington

holds parents criminally liable for not giving their children necessary medical assistance.

Williams, 4 Wash. App. at 915. The trial court found that McMillen gave birth to a live baby, and




                                               25
45586-2-II / 47503-1-II


therefore, she had a duty to seek medical treatment for that baby. The choice for medical treatment

was not about her own treatment, it was for her dependent baby. Regardless of whether women

give birth at home or in a hospital, a baby born alive must be given necessary medical assistance.

Therefore, we conclude that McMillen’s conviction does not violate her right to equal protection.

IV.    INEFFECTIVE ASSISTANCE OF COUNSEL

       McMillen argues she received ineffective assistance of counsel because her counsel failed

to investigate her mental state. We disagree and conclude that McMillen did not receive ineffective

assistance of counsel.

       A.         STANDARD OF REVIEW

       The same standard of review for ineffective assistance of counsel applies here as in

McMillen’s direct appeal. A petitioner “need not ‘satisfy a heightened prejudice requirement

under actual and substantial prejudice that exceeds the showing of prejudice necessary to

successfully establish the Strickland prejudice prong’ when the PRP is based on ineffective

assistance of counsel.” Monschke, 160 Wash. App. at 490-91 (quoting In re Pers. Restraint of Crace,

157 Wash. App. 81, 112-14, 236 P.3d 914 (2010)).

       B.         MCMILLEN DID NOT RECEIVE INEFFECTIVE ASSISTANCE OF COUNSEL

       McMillen argues that a diminished capacity defense should have been investigated. To

support her argument, McMillen included a letter from Duenhoelter, a retired OB/GYN, to her

trial attorney.    Duenhoelter recommended that an evaluation by a forensic psychiatrist or

psychologist could be helpful, but he never stated anything about McMillen’s condition that would

prove diminished capacity.




                                                26
45586-2-II / 47503-1-II


       To prove a mental condition or disorder, a defendant generally must offer expert testimony

to show the required nexus between the disorder and the alleged inability to form the requisite

specific intent. State v. Stumpf, 64 Wash. App. 522, 526-27, 827 P.2d 294 (1992). “The expert’s

testimony must be based upon an extensive foundation and provide an explanation of how the

mental disorder caused the inability to form the specific intent.” State v. Eakins, 127 Wash. 2d 490,

506, 902 P.2d 1236 (1995).

       The Duenhoelter letter does not demonstrate that a diminished capacity defense would have

succeeded or that McMillen’s counsel could have found an expert to testify as such. McMillen

fails to present any other evidence of her counsel’s failure to investigate this issue or how a

diminished capacity defense would have been in accordance with her defense that the baby was

not born alive.

       Additionally, McMillen fails to meet her burden of establishing the absence of any

conceivable legitimate trial tactic explaining counsel’s performance. Again, McMillen’s defense

theory was that the baby was not born alive. Her expert’s testimony revolved around the difficulty

in conclusively determining whether or not the baby was born alive and later died.           Had

McMillen’s counsel presented evidence of a diminished capacity defense, it could have

undermined the theory that the baby was not born alive, or that McMillen believed the baby was

stillborn. See In re Pers. Restraint of Woods, 154 Wash. 2d 400, 421, 114 P.3d 607 (2005).

       For these reasons we conclude that McMillen failed to provide any persuasive evidence

that she received ineffective assistance of counsel.




                                                 27
45586-2-II / 47503-1-II


       We affirm the conviction and deny the petition.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.




                                                         Melnick, J.

We concur:




       Lee, P.J.




       Sutton, J.




                                              28